Citation Nr: 0903385	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-38 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1994 rating decision that denied entitlement to 
service connection for a bilateral knee condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to June 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which determined that there was no 
CUE in the August 1994 rating decision and that new and 
material evidence had not been submitted to reopen the claim 
for a bilateral knee disability.  

The appeal was subsequently transferred to the RO in St. 
Paul, Minnesota, where in October 2008, the veteran presented 
testimony at a hearing conducted by the use of video 
conferencing equipment before the undersigned Veterans Law 
Judge (VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the veteran's claims folder.

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1994, the RO denied the claim for service 
connection for a bilateral knee disability.  

2.  The veteran was notified of the August 1994 RO decision 
in September 1994 and did not appeal.

3.  The August 1994 RO decision that denied service 
connection for a bilateral knee condition was supported by 
evidence then of record, and it is not shown that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different.

4.  Some of the evidence received since 1994 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
bilateral knee disability. 


CONCLUSIONS OF LAW

1.  The August 1994 RO rating decision that denied service 
connection for a bilateral knee condition is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).

2.  The August 1994 rating decision did not involve CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).

3.  New and material evidence has been received, and the 
claim for service connection for a bilateral knee disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In this case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for a bilateral knee disability.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for a bilateral knee disability, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the provisions 
of the VCAA and the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Additionally, regarding the claim on appeal for CUE in the 
August 1994 rating decision, the Board notes that, given the 
parameters of the law surrounding CUE claims, the duties to 
notify and assist imposed by the VCAA are not applicable 
where CUE is claimed in decisions by the Board (see Livesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001)), or in 
decisions by the RO (see Parker v. Principi, 15 Vet. App. 407 
(2002)).


LAW AND ANALYSIS

1.  CUE

The law provides that previous determinations that are final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE will have the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Id.  For this reason, a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Russell, 3 
Vet. App. at 314.

A three-part test is used to determine whether clear and 
unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43,186 (1995).

The August 1994 rating decision denied entitlement to service 
connection for a bilateral knee condition because the 
condition was found to have existed prior to the veteran's 
entrance into service and had not been permanently aggravated 
in service.  The rating decision was based on a review of the 
veteran's service treatment records which noted that the 
veteran's entrance examination was completely normal for any 
knee disability.  The veteran was first seen on May 24, 1979, 
for knee pain and the assessment was knee pain due to 
ambulation.  She was again seen on June 6, 1979, for pain of 
the knees in the orthopedic clinic and she was diagnosed with 
bilateral subluxing patella, chondromalacia patella, and left 
popliteus muscle strain.  The veteran was discharged from 
service due to physical disability which existed prior to 
service and had not been aggravated permanently in service.  
It was also noted that the veteran's complaints of knee pain 
began in a very short period of time after her entrance into 
service, and the veteran indicated that she had not had any 
treatment for her knees since her discharge from service.  

The pertinent regulations relevant to service connection for 
the issue on appeal are the same today as they were in 1994.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrated that the injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as were recorded in examination reports were to be considered 
as noted.  38 C.F.R. § 3.304(b).  A preexisting injury or 
disease was considered to have been aggravated by active 
military, naval, or air service, where there is an increased 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1994). 

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry; the burden then falls onto the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

As noted above, the August 1994 rating decision was based on 
the veteran's service treatment records and her May 1994 
claim.  The veteran's March 1979 entrance examination did not 
note a bilateral knee disability.  On her March 1979 entrance 
report of medical history, the veteran indicated that she had 
or currently had cramps in her legs, but marked "no" next 
to trick or locked knee.  A May 24, 1979, record reflected 
that she complained of knee pain in the popliteal space.  The 
assessment was knee pain secondary to ambulation.  On June 6, 
1979, the veteran complained that her knees hurt going up and 
down stairs.  The assessment was Baker's cyst.  An orthopedic 
consult that same day noted that the veteran had a history of 
pain in both knees in the left popliteal fossa since basic 
training.  She had no history of a previously knee injury.  
Following examination, the assessment was bilateral subluxing 
patellae, bilateral chondromalacia patellae, both of which 
existed prior to service, and left popliteus muscle strain.  

A June 1979 medical board report determined that the physical 
defects of incapacitating bilateral subluxing patellae and 
bilateral chondromalacia patellae precluded full utilization 
in the military service.  Discharge from service by reason of 
physical disability which existed prior to service and had 
not been aggravated permanently thereby was approved.  The 
accompanying clinical record reported the previously listed 
medical evidence of record and summarized that the knee 
disabilities existed prior to service and had not been 
aggravated by service beyond the normal progression of the 
disease.  

The only other evidence of record at the time of the August 
1994 denial was the veteran's May 1994 claim, wherein she 
stated that she had swelling and pain in her knees in May and 
June 1979 and had no treatment for her knees since service, 
but had knee problems steadily.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that CUE does 
not exist in the August 1994 RO decision.  As a knee disorder 
was not noted on the March 1979 entrance examination, the 
veteran was considered sound at service entrance.  38 C.F.R. 
§ 3.304.  The next question is whether there was clear and 
unmistakable evidence that a bilateral knee condition pre-
existed military service, and if so, whether there was clear 
and unmistakable evidence that the veteran's preexisting 
bilateral knee disorder was not permanently aggravated by 
military service.  

The veteran contends that her bilateral knee disability did 
not pre-exist service.  In her September 2005 notice of 
disagreement (NOD), she added that the cramps in her legs 
that she reported at service entrance were in the back of her 
legs and due to pregnancies.  At the very least, the veteran 
argued if she had a pre-existing bilateral knee disability, 
it was aggravated during service.  As reflected above, when 
determining that bilateral knee condition pre-existed 
service, the August 1994 rating decision referenced the June 
1979 medical board report, which was based on a clinical 
assessment of the veteran's bilateral knee condition during 
her approximate one month period of service and the May and 
June 1979 service treatment reports, which indicated that she 
had complaints of knee pain since basic training.  The rating 
decision also noted that the veteran's complaints of knee 
pain began in a very short period of time after her entrance 
into service.  Based on this information, the RO determined 
that a bilateral knee condition clearly and unmistakably 
preexisted service.  Thus, the veteran's contentions that her 
reports of leg cramps prior to service were used as evidence 
to show that her bilateral knee disabilities pre-existed 
service was not supported by the evidence of record in 1994.  

Additionally, the Board notes in order to establish service 
connection, whether it be on a direct or aggravation basis, a 
current disability is required.  At the time of the August 
1994 denial, the veteran had not submitted evidence of a 
current bilateral knee disability.  As such, there was clear 
and unmistakable evidence that a pre-existing bilateral knee 
disability was not aggravated during service as there was no 
evidence of a current bilateral knee disability of record.  
Although the veteran asserted in her claim that she continued 
to have knee problems steadily since service, she, as a lay 
person, is not qualified to render a diagnosis of a bilateral 
knee disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  To the extent the veteran contends that had she 
been given a VA examination in 1994, a bilateral knee 
disability would have been shown, the Board notes that 
allegations that VA failed in its duty to assist are, as a 
matter of law, insufficient to form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  In sum, at the time of the August 1994 
claim, the veteran had not submitted evidence of a current 
bilateral knee disability.  Without evidence of a current 
disability shown at the time, the Board notes no error of 
fact or law that compels the undebatable conclusion, to which 
reasonable minds could not differ, that the result in the 
decision in question would have been manifestly different but 
for the error.  

In sum, the veteran and her representative are essentially 
arguing that the RO improperly weighed the evidence (service 
treatment records and original claim) when determining that 
the veteran's pre-existing bilateral knee condition was not 
clearly and unmistakably aggravated during service.  However, 
CUE requires more than simple disagreement on how the facts 
were weighed or evaluated.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  

In view of the foregoing, the Board finds that the veteran 
has failed to establish that the RO committed CUE in the 
August 1994 decision.  There is simply no indication that the 
RO did not properly consider all evidence before it in August 
1994 or that it failed to correctly apply the appropriate 
laws and regulations to the veteran's claim.  Importantly, no 
error of fact or law was shown that compels the undebatable 
conclusion, to which reasonable minds could not differ, that 
the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Therefore, the veteran has not 
demonstrated clear and unmistakable error, and her claim for 
revision must be denied.

2.  New and material evidence 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As previously discussed, an August 1994 RO decision 
originally denied service connection for a bilateral knee 
condition because the evidence reflected that a bilateral 
knee condition existed prior to the veteran's entrance into 
service and had not been permanently aggravated in service.  
It was also noted that the veteran had no treatment for her 
knees since her discharge from service.  The veteran was 
notified of this decision in September 1994.  Because the 
veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen her claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 1994 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final August 1994 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the August 1994 rating decision includes, but 
is not limited to:  private treatment records from I.M.G. 
dated in April 1990, V.D.C. dated in July 1990, S.C.R.M.C. 
received in June 2005; and VA treatment records dated from 
January 2006 to May 2008.  As noted, the veteran's claim was 
previously denied, in part, because there was no evidence 
that a bilateral knee disability was aggravated during 
service.  The August 1994 rating decision also stated that 
the veteran was denied service connection because there was 
no current diagnosis of a bilateral knee disability.  The 
veteran has now presented VA treatment records dated in 
December 2006 and August 2007 which reflect that the veteran 
has complained of knee pain since service after marching and 
running that has worsened over the years.  The diagnosis was 
chronic bilateral knee pain that was thought to be either PFS 
(patellar femoral syndrome) or OA (osteoarthritis).  As such, 
the veteran has presented evidence of a current disability, 
which was missing in 1994.  Consequently, the Board finds 
that the additional evidence received since 1994 warrants a 
reopening of the veteran's claim for service connection for a 
bilateral knee disability, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).










ORDER

The claim for revision of the August 1994 rating decision on 
the grounds of CUE is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral knee 
disability is reopened; to that extent only, the appeal is 
granted.


REMAND

Reason for Remand:  For the RO to consider the claim on the 
merits in the first instance.

Procedurally, the RO last adjudicated the underlying service 
connection claim on the merits in the August 1994 rating 
decision.  Since this last RO adjudication on the merits in 
1994, the RO determined in the August 2005 rating decision 
and November 2005 statement of the case and December 2005 
supplemental statement of the case that new and material 
evidence had not been received to reopen the claim, and 
therefore has not considered the merits of the claim, de 
novo.  In this situation, the Board may not consider the 
merits of the claim de novo without prior RO adjudication of 
the claim de novo.  Because the RO has not adjudicated the 
reopened claim of entitlement to service connection for a 
bilateral knee disability the Board may not adjudicate the 
matter at present.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (noting where the Board addresses a question that 
has not been addressed by the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  As such, a 
remand is necessary to afford the veteran due process.

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the issue of 
entitlement to service connection for a 
bilateral knee disability in the first 
instance.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


